Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 2019-06-17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-03-07 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because at 154 words and 17 lines, it is over the suggested limits of 150 words and 15 lines.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claims 1, 4, and 5 recite the limitation “generating data of characteristic quantities by inputting test data, and training data to which labels are respectively given to a first learner”.  The sentence is difficult to read properly, and examiner recommends updating to include a second comma to clarify its meaning:  “generating data of characteristic quantities by inputting test data, and training data to which labels are respectively given, to a first learner”.  Appropriate correction is required.
Claims 1, 4, and 5 recite the limitation “learn(-ing) the second learner”, “learn(-ing) the third learner”, and “learn(-ing) the first learner”.  While the intent is clear, this is not a typical use of the word “learn”, and examiner recommends using another word, such as “train”, for clarity.
Claims 2 and 3 are objected to because they inherit the deficiencies of Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-3 are directed to a non-transitory computer-readable recording medium, Claim 4 is directed to a method, and Claim 5 is directed to a device. Thus, 
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 4, and 5:
“generating data of characteristic quantities by inputting test data, and training data to which labels are respectively given to a first learner; the generating includes learning the first learner so that the accuracy of the result of estimation becomes higher and an accuracy of the result of classification becomes lower”.  Here the “generating” data is accomplished by “inputting” data to a learner and “learning” (training) the learner.  The “learner” may be a regression model, and training the regression model comprises mathematical operations that can be done by a human with pen and paper.  The training also comprises “inputting” data to the model, which can also be done by a human with pen and paper, and thus the “generating” as a whole is a mental process.
“first inputting the data of the characteristic quantities generated by the first learner to a second learner to output a result of estimation; the first inputting includes learning the second learner using the labels respectively given to the training data so that an accuracy of the result of estimation with respect to the training data becomes higher”.  Here the “inputting” includes “learning” (training) a learner, which as explained above, can all be done by the human mind with pen and paper.
“second inputting the data of the characteristic quantities generated by the first learner to a third learner to output a result of classification of the training data and the test data; the second inputting includes learning the third learner so that the training data and the test data are classified”.  Here the “inputting” includes “learning” (training) a learner, which as explained above, can all be done by the human mind with pen and paper.
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements in claims 1, 4, and 5, “processor”, “memory” and “non-transitory computer-readable storage medium” correspond to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
Claims 1, 4, and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Dependent claim 2 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2 recites the same limitations as Claim 1, further specifying details on when to stop the learning process (mental process).
Claim 3 recites the same limitations as Claim 2; additional element “displaying the result of estimation performed by the second learner, or the result of classification performed by the third learner each time learning processing is performed within the learning time, or for every specified number of times of the learning processing” is not mere instructions to implement the judicial exception on a computer, as “displaying” could be accomplished, for example, by putting a sticky note on a wall. It is also not merely the insignificant extra-solution activity of necessary data gathering and outputting, as it is not true that all uses of the recited judicial exception require such output (see MPEP 2106.05(g)(3)), since one could successfully perform the recited learning processes without displaying the results at each iteration.  Therefore, the additional element integrates the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ganin et. al. (“Domain-Adversarial Training of Neural Networks”; hereinafter Ganin).

As per Claim 1, Ganin teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising: (Ganin, Acknowledgements Section, discloses: “Computations were performed on the Colosse supercomputer grid at Universite Laval, under the auspices of Calcul Quebec and Compute Canada.”  Here, Ganin discloses that their method was done by a computer program, which must be stored on a computer-readable recording medium).
generating data of characteristic quantities by inputting test data, and training data to which labels are respectively given to a first learner (Ganin, Intro Para 2, discloses: “Learning a discriminative classifier or other predictor in the presence of a shift between training and test distributions is known as domain adaptation (DA). The proposed approaches build mappings between the source (training-time) and the target (test-time) domains, so that the classifier learned for the source domain can also be applied to the target domain, when composed with the learned mapping between domains.” Here, Ganin discloses training data (also called “source domain”) and test data (also called “target domain”).  Ganin, Section 4 Para 1, discloses:  “An original aspect of our approach is to explicitly implement the idea exhibited by Theorem 2 into a neural network classifier. That is, to learn a model that can generalize well from one domain to another, we ensure that the internal representation of the neural network contains no discriminative information about the origin of the input (source or target), while preserving a low risk on the source (labeled) examples.”  Here, Ganin discloses that the training data (“source”) is labeled.  Ganin, Intro Para 3:  “Unlike many previous papers on domain adaptation that worked with fixed feature representations, we focus on combining domain adaptation and deep feature learning within one training process. Our goal is to embed domain adaptation into the process of learning representation, so that the final classification decisions are made based on features that are both discriminative and invariant to the change of domains, i.e., have the same or very similar distributions in the source and the target domains.”  Here, Ganin discloses inputting both training (source) and test (target) data into a learning architecture, and also discloses characteristic quantities (“features that are both discriminative and invariant to the change of domains”).  Ganin, Intro Para 6, names the first learner that generates the characteristic quantities as the “feature extractor”: “We provide an experimental evaluation of the proposed domain-adversarial learning idea over a range of deep architectures and applications. We first consider the simplest DANN architecture where the three parts (label predictor, domain classifier and feature extractor) are linear, and demonstrate the success of domain-adversarial learning for such architecture.”)
first inputting the data of the characteristic quantities generated by the first learner to a second learner to output a result of estimation (Ganin, Section 4.2 Pg 11 Last Paragraph, discloses “The updates of Equations (13-15) are very similar to stochastic gradient descent (SGD) updates for a feed-forward deep model that comprises feature extractor fed into the label predictor and into the domain classifier.”  Here, Ganin discloses inputting (“fed into”) the characteristic quantities (output of the first learner “feature extractor”) into a second learner (“label predictor”).  Ganin, Intro Para 4, discloses:  “We thus focus on learning features that combine (i) discriminativeness and (ii) domain invariance. This is achieved by jointly optimizing the underlying features as well as two discriminative classifiers operating on these features: (i) the label predictor that predicts class labels and is used both during training and at test time and (ii) the domain classifier that discriminates between the source and the target domains during training.”  Here, Ganin discloses that the second learner (“label predictor”) “predicts class labels”, and prediction is a result of estimation).
and second inputting the data of the characteristic quantities generated by the first learner to a third learner to output a result of classification of the training data and the test data (Ganin, Section 4.2 Pg 11 Last Paragraph, discloses “The updates of Equations (13-15) are very similar to stochastic gradient descent (SGD) updates for a feed-forward deep model that comprises feature extractor fed into the label predictor and into the domain classifier.”  Here, Ganin discloses inputting (“fed into”) the characteristic quantities (output of the first learner “feature extractor”) into a third learner (“domain classifier”).  Ganin, Intro Para 4, discloses:  “We thus focus on learning features that combine (i) discriminativeness and (ii) domain invariance. This is achieved by jointly optimizing the underlying features as well as two discriminative classifiers operating on these features: (i) the label predictor that predicts class labels and is used both during training and at test time and (ii) the domain classifier that discriminates between the source and the target domains during training.”  Here, Ganin discloses that the third learner (“domain classifier”) “discriminates between the source and the target domains”, which is a result of classification of the training data and the test data).
wherein the first inputting includes learning the second learner using the labels respectively given to the training data so that an accuracy of the result of estimation with respect to the training data becomes higher (As shown above, Ganin Section 4 Para 1 discloses that the training data is labelled (“while preserving a low risk on the source (labeled) examples”) and Ganin Intro Para 4 discloses the estimation result from the second learner:  “the label predictor that predicts class labels and is used both during training and at test time”.  Furthermore, Ganin Intro Para 4 Lines 5-8 continues:  “While the parameters of the classifiers are optimized in order to minimize their error on the training set, the parameters of the underlying deep feature mapping are optimized in order to minimize the loss of the label classifier and to maximize the loss of the domain classifier.”  Here, Ganin discloses that the accuracy of the result of estimation with respect to the training data becomes higher: “minimize the loss of the label classifier”).
the second inputting includes learning the third learner so that the training data and the test data are classified (As shown above, Ganin Intro Para 4, discloses that the third learner classifies the training and test data: “the domain classifier that discriminates between the source and the target domains”).
	and the generating includes learning the first learner so that the accuracy of the result of estimation becomes higher and an accuracy of the result of classification becomes lower.  (Ganin Intro Para 4 Lines 5-8 discloses:  “While the parameters of the classifiers are optimized in order to minimize their error on the training set, the parameters of the underlying deep feature mapping are optimized in order to minimize the loss of the label classifier and to maximize the loss of the domain classifier.”  Here, Ganin discloses learning the first learner (“the parameters of the underlying deep feature mapping are optimized”) so that the accuracy of the result of estimation becomes higher (“in order to minimize the loss of the label classifier”) and an accuracy of the result of classification becomes lower (“and to maximize the loss of the domain classifier”)

	As per Claim 4, Claim 4 is a method claim corresponding to non-transitory computer-readable recording medium Claim 1.  Claim 4 is rejected for the same reasons as Claim 1.

As per Claim 5, Claim 5 is a device claim corresponding to non-transitory computer-readable recording medium Claim 1.  The difference is that it recites a memory and a processor.   (Ganin, Acknowledgements Section, discloses: “Computations were performed on the Colosse supercomputer grid at Universite Laval, under the auspices of Calcul Quebec and Compute Canada.”  Here, Ganin discloses that their method was done by a computer program, which inherently comprises a memory and a processor).  Claim 5 is rejected for the same reasons as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ganin in view of Hosoi (US 2013/0170739 A1).
As per Claim 2, Ganin teaches the non-transitory computer-readable recording medium having stored therein a program according to claim 1 as shown above, as well as wherein the process further comprises: performing repeatedly learning processing of each of the second learner, the third learner, and the first learner for a predetermined number of times (Ganin, Intro Para 6, discloses three learners:  “We first consider the simplest DANN architecture where the three parts (label predictor, domain classifier and feature extractor) are linear, and demonstrate the success of domain-adversarial learning for such architecture.”  Ganin, Section 5.3.3, discloses “Figure 9 shows results in the form of CMC-curves for eight pairs of data sets. Depending on the hardness of the annotation problem we trained either for 50,000 iterations or for 20,000 iterations”.)
accuracy of the second learner becomes higher and the classification accuracy of the third learner becomes lower (Ganin Intro Para 4 Lines 5-8 discloses:  “While the parameters of the classifiers are optimized in order to minimize their error on the training set, the parameters of the underlying deep feature mapping are optimized in order to minimize the loss of the label classifier and to maximize the loss of the domain classifier.”  Here, Ganin discloses that the accuracy of the second learner becomes higher (“in order to minimize the loss of the label classifier”) and the classification accuracy of the third learner becomes lower (“and to maximize the loss of the domain classifier”)).
However, Ganin does not explicitly teach performing repeatedly learning processing of each of the second learner, the third learner, and the first learner for a predetermined number of times when there is a limitation in learning time, and to perform repeatedly, when there is no limitation in learning time, the learning processing until the accuracy of the second learner becomes higher than a reference value and the classification accuracy of the third learner becomes lower than a reference value.  
	Hosoi teaches performing repeatedly learning processing [of each of the second learner, the third learner, and the first learner] for a predetermined number of times when there is a limitation in learning time, and to perform repeatedly, when there is no limitation in learning time, the learning processing until the accuracy of the [second learner] becomes higher than a reference value and the classification accuracy of the [third learner] becomes lower than a reference value.  (Hosoi, Para [0077], discloses:  “Further, the processing to Steps S110 to S160 is repeated until the predetermined number of times or the predetermined discrimination precision as a strong discriminator is reached. The predetermined times may be the times determined in advance or the times may be determined by the upper limit of the learning processing time. For example, the predetermined discrimination precision may be set so that both of the dual value of the error acceptance rate of regarding the negative instance to be a positive instance and the error reject rate of regarding the positive instance to be a negative instance may fall below the threshold value.”  Here, Hosoi discloses a learner iterating for a predetermined number of times, and doing this when there is a limitation in  “predetermined times…may be determined by the upper limit of the learning processing time.”  Hosoi also discloses iterating until a specified accuracy (“predetermined discrimination precision”) is reached.   Hosoi does not apply the “upper limit of the learning processing time” to this option, as this would have to be used when there is no limitation in learning time.  A “predetermined precision” implies the use of a “threshold value”, or reference value.  This is not limited to a higher or lower accuracy, as Hosoi simply states “until…the predetermined discrimination precision”, and Hosoi’s scenario of error falling below a threshold value is merely an example. As previously shown above, Ganin has established lowering the accuracy of the third learner (“and to maximize the loss of the domain classifier”)).
	Ganin and Hosoi are analogous art because they are in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the domain-invariant training of Ganin, with the learning stopping criteria of Hosoi. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve accuracy as much as possible and achieve a strong model (Hosoi, Para [0077]: “Further, the processing to Steps S110 to S160 is repeated until the predetermined number of times or the predetermined discrimination precision as a strong discriminator is reached. The predetermined times may be the times determined in advance or the times may be determined by the upper limit of the learning processing time).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganin and Hosoi in view of Chidlovskii (US 2007/0150801 A1).
As per Claim 3, the combination of Ganin and Hosoi teaches the non-transitory computer-readable recording medium having stored therein a program according to claim 2 as shown above, as well as the result of estimation performed by the second learner (Ganin, Intro Para 4, discloses:  “We thus focus on learning features that combine (i) discriminativeness and (ii) domain invariance. This is achieved by jointly optimizing the underlying features as well as two discriminative classifiers operating on these features: (i) the label predictor that predicts class labels and is used both during training and at test time and (ii) the domain classifier that discriminates between the source and the target domains during training.”  Here, Ganin discloses that the second learner (“label predictor”) “predicts class labels”, and prediction is a result of estimation).
 the result of classification performed by the third learner (Ganin, Intro Para 4, discloses:  “We thus focus on learning features that combine (i) discriminativeness and (ii) domain invariance. This is achieved by jointly optimizing the underlying features as well as two discriminative classifiers operating on these features: (i) the label predictor that predicts class labels and is used both during training and at test time and (ii) the domain classifier that discriminates between the source and the target domains during training.”  Here, Ganin discloses that the third learner (“domain classifier”) “discriminates between the source and the target domains”, which is a result of classification).
each time learning processing is performed within the learning time, or for every specified number of times of the learning processing. (Ganin, Section 5.3.3, discloses “Figure 9 shows results in the form of CMC-curves for eight pairs of data sets. Depending on the hardness of the annotation problem we trained either for 50,000 iterations or for 20,000 iterations”.  Here, Ganin discloses every specified number of times of the learning processing).
However, Ganin does not explicitly teach wherein the process further comprises: displaying the result of estimation performed by the second learner, or the result of classification performed by the third learner each time learning processing is performed within the learning time, or for every specified number of times of the learning processing.
Chidlovskii teaches wherein the process further comprises: displaying the result of estimation performed by the [second] learner, or the result of classification performed by the [third] learner each time learning processing is performed [within the learning time], or for every [specified] number of times of the learning processing.  (Chidlovskii, Para [0022], discloses:  “The graphical user interface 22 enables the annotator 30 to pilot the annotation process including training of the annotation model. The annotator 30 pilots the annotation model design through an operations sequence such as: training an annotation model from a given set of previous annotations or other annotation examples; applying the trained model to a given non-annotated document fragment; and evaluating the resulting proposed annotations, including accepting or rejecting each proposed annotation. In a suitable iterative approach, the annotator 30 requests that the active learning component 24 train the annotation model, using previous annotations available in a selected training zone, and then it applies the trained model to a selected application zone to create proposed annotations for document content in the application zone. The proposed annotations are evaluated, and accepted annotations 44 are optionally added to the training zone on a next iteration of the annotation process, thus allowing the active learning component 24 to re-train the annotation model and apply the annotation model to new application zones.”  Chidlovskii, Para [0024], discloses:  “The active learning component 24 in some suitable embodiments employs a probabilistic classifier that probabilistically classifies unannotated document elements respective to classes corresponding to annotations.”  In these paragraphs, Chidlovskii discloses that “proposed annotations” are produced via a “probabilistic classifier”, and thus the “proposed annotations” are a result of classification.  Chidlovskii also discloses that these results are undergo “evaluating” by an “annotator”.  This is done via GUI “The graphical user interface 22 enables the annotator 30 to pilot the annotation process including training of the annotation model”, and thus Chidlovskii is displaying the result of classification.  Finally, Chidlovskii discloses an “iterative approach” in which “the proposed annotations are evaluated” (and therefore displayed to the annotator), and then a “next iteration” is performed.  Therefore, Chidlovskii discloses displaying the result of classification every [specified] number of times of the learning processing.  Ganin, as shown above, discloses a specified number of times of the learning processing.)
Ganin, Hosoi, and Chidlovskii are analogous art because they are in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the domain-invariant training of Ganin and Hosoi, with the expert review during learning of Chidlovskii. The modification would have been obvious because one of ordinary skill in the art would be motivated to effectively train a model without needing to use resources to acquire an initial large labeled training set (Chidlovskii, Para [0023]: .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sohn et. al. (US 2019/0066493 A1), Para [0034], discloses using a domain adversarial neural network (DANN), in order to extract similar features between source and target domains, despite the differences in the domains, via a feature extractor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.S./Examiner, Art Unit 2126